Blair, J.
This suit was brought in a justice court by the plaintiff in*exror, against the defendants, and judgment having been rendered in favor of the defendants, the plaintiff in error took an appeal to the district court of Uinta county.
The parties waiving the right of trial by jury, submitted all questions, both law and fact, to the court. The court, after hearing all the evidence offered by either party, rendered a judgment for the defendants. The plaintiff in error then sued out a writ of error, and brought the case here for review, and assigns the following errors:
First. — That the findings of the court are not sustained by sufficient evidence.
Second. — That the findings of the court are contrary to law.
Third. — That the court erred in finding for the defendants, instead of for the plaintiff, as by-the law of the land it ought to have found.
It will be seen that the first error assigned covered the whole ground of complaint, and when that is disposed of the others need not be considered.
In the case of the Wyoming National Bank v. Dayton, reported in the first volume of Wyoming Reports, the court says, in regard to granting a new trial on the ground that the verdict of the jury was not sustained by sufficient evidence, that the court will not set aside a verdict and grant a new trial upon the ground that the verdict is not sustained by sufficient evidence, unless it is manifest that the jury acted in a total disregard of the evidence, or acted against the great weight of the evidence, to such an extent as to show that the verdict was the result of improper motives. Again, in the case of the Hilliard Flume and Lumber Co. v. Woods, reported in the first volume of Reports, Peck, Justice, who delivered the opinion of the court in that case, in considering the same questions here presented, with a boldness and terseness which shows that he was master of the law in that regard, says, that when an *267appellate court is empowered to revise upon the facts it can never reverse them simply because, from the evidence submitted to it, it would have arrived at a different conclusion, and can only reverse when the verdict, or if the trial was by the court without a jury, the findings below were so clearly against the weight of evidence that no mind of fair intelligence, faithfully exercised, can be reasonably supposed to have arrived at the result which is complained of; or to state in a different form, but arriving at the same idea, where the evidence to such a mind so exercised tends to an opposite conclusion.
Recognizing the rule here laid down as the true rule, in regard to granting new trials for the cause assigned, we have carefully examined the evidence in this case, and are forced to the conclusion that there was no error in the judgment of the court below.
Judgment affirmed.
Peck;, J., dissenting.